            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20   Page 1 of 35




              UNITED STATES BANKKRUPTCY COURT
          WESTERN DISTRICT OF MICHIGAN (GRAND RAPIDS)

In Re:                                  )              Case No.: 19-00613-jwb
                                        )              Chapter 7
FULL SPECTRUM MANAGEMENT, LLC, )                       Hon. James W. Boyd
                                        )
        Debtor.                         /
                                        )
KELLY M. HAGAN, Chapter 7 Trustee for )                Adv. Pro. No.: 20-
the estate of Full Spectrum Management, )
LLC,                                    )              Hon. James W. Boyd
                                        )
        Plaintiff,                      )
                                        )
v.                                      )
                                        )
MARK D. NOSS, an individual, MARK D. )
NOSS, O.D., L.L.C., a Michigan limited  )
liability company, d/b/a FULL SPECTRUM )
EYECARE, MDN DEVELOPMENT, LLC, )
a Michigan limited liability company,   )
SMART SCHOOLS MANAGEMENT,               )
INC., a former Michigan corporation,    )
SMART SCHOOLS MANAGEMENT OF )
BAY CITY, LLC, a former Michigan        )
limited liability company, SMART        )
SCHOOLS, INC., a former Michigan        )
corporation and STEVEN INGERSOLL, an )
individual, jointly and severally,      )
                                        )
        Defendants.                     /


                                   COMPLAINT
      Kelly M. Hagan, Chapter 7 Trustee for the estate of Full Spectrum Management,

LLC (the “Trustee” or the “Plaintiff”), states the following for her complaint against

Defendants Mark D. Noss, Mark D. Noss, O.D., L.L.C., d/b/a Full Spectrum Eyecare,

                                          1
              Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 2 of 35




MDN Development, LLC, Smart Schools Management, Inc., Smart Schools

Management of Bay City, LLC, Smart Schools, Inc. and Steven Ingersoll, jointly and

severally:

                 I.    THE PARTIES, JURISDICTION AND VENUE

       A. Jurisdiction and Venue

        1.    The United States District Court for the Western District of Michigan (the

“District Court”) has jurisdiction to consider this matter under 28 U.S.C. §§ 157 and

1334.

        2.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (H) and

(O).

        3.    Venue of this Chapter 7 case and this adversary proceeding in this District

and before this Court is proper under 28 U.S.C. §§ 1408 and 1409.

        4.    Plaintiff consents to entry of a final order by the Court in this adversary

proceeding.

       B. The Debtor, the Trustee, and the Bankruptcy Case

        5.    Upon information and belief, Full Spectrum Management, LLC, a

Michigan limited liability company, was formed on or about March 20, 2014, with Mark

D. Noss as the sole member.

        6.    On February 19, 2019 (the “Petition Date”), Full Spectrum Management,

LLC (the “Debtor”, or “Full Spectrum Management” or “FSM”) filed a voluntary


                                            2
            Case:20-80059-jwb     Doc #:1 Filed: 04/30/20    Page 3 of 35




petition pursuant to Chapter 7 of Title 11 of the United States Code, 11 U.S.C. § 101,

et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Western

District of Michigan.

      7.     The Debtor has a business address of 328 Munson Avenue, Traverse City,

MI 49686.

      8.     Upon information and belief, as of the Petition Date, and at all relevant

times in this Complaint, the Debtor was established to act as an educational

management company and exclusively provide services to Grand Traverse Academy in

Traverse City, Michigan, pursuant to the Educational Provider Agreement entered into

between the parties.

      9.     As of the Petition Date, and at relevant times in this Complaint, upon

information and belief, the Defendant, Mark A. Noss, was the sole member, owned and

controlled the Debtor.

      10.    On or about February 20, 2019, Kelly M. Hagan was appointed as the

Chapter 7 Trustee for the Debtor’s estate (the “Trustee”).

      11.    The Trustee is the duly appointed and acting Chapter 7 Trustee for the

bankruptcy estate of the Debtor and files this complaint in this capacity.

      12.    The Trustee is authorized to commence this action pursuant to 11 U.S.C.

§ 323 as the representative of the Debtor’s bankruptcy estate.




                                            3
            Case:20-80059-jwb      Doc #:1 Filed: 04/30/20   Page 4 of 35




      13.   Prior to the commencement of this action, Independent Bank and the

Trustee conducted examinations of the Debtor’s financial affairs.

    C. The Defendants

      14.   Defendant Mark D. Noss (“M. D. Noss” or “Defendant Noss”) is an adult

resident with an address of 2935 Keewaydin Trl, Traverse City, MI 49686-8564.

      15.   Upon information and belief, Defendant Mark D. Noss, O.D., L.L.C. is a

Michigan limited liability company which does business as Full Spectrum Eyecare

(“Full Spectrum Eyecare”), which is authorized to conduct business in the State of

Michigan. Defendant’s resident agent is Mark D. Noss with a registered office address

of 328 Munson Avenue, Traverse City, MI 49686.

      16.   Upon information and belief, Defendant MDN DEVELOPMENT, LLC

(“MDN”) is a Michigan limited liability company and is authorized to conduct business

in the State of Michigan. Defendant’s resident agent is David H. Rowe with a registered

office address of 202 East State Street, Suite 100, Traverse City, MI 49684. Mark D.

Noss is the sole member of MDN.

      17.   Upon     information     and   belief,   Defendant   SMART      SCHOOLS

MANAGEMENT, INC. (“SSM, Inc.”) was a Michigan corporation that may have been

dissolved as of July 15, 2018. Upon information and belief, at formation the SSM,

Inc.’s resident agent was Steven Ingersoll, with a registered office address of 1514

Center Avenue, Bay City, MI 48708 and at the time of dissolution SSM, Inc.’s resident



                                            4
            Case:20-80059-jwb      Doc #:1 Filed: 04/30/20   Page 5 of 35




agent was Deborah M. Ingersoll, with a registered office address of 1514 Center

Avenue, Bay City, MI 48708.

      18.    Upon    information     and   belief,   Defendant   SMART      SCHOOLS

MANAGEMENT OF BAY CITY, LLC. (“SSMBC, LLC”) was a Michigan limited

liability company that has not been in good standing since approximately March 29,

2018. Upon information and belief, at formation the defendant’s resident agent was

Steven Ingersoll, with a registered office address of 1514 Center Avenue, Bay City, MI

48708 and at the time of being not in good standing, SSMBC, LLC’s resident agent was

Deborah M. Ingersoll, with a registered office address of 1514 Center Avenue, Bay

City, MI 48708.

      19.    Upon information and belief, Defendant SMART SCHOOLS, INC. (“SS,

Inc.”) was a Michigan corporation that may have been dissolved as of July 15, 2018.

Upon information and belief, at formation the SS, Inc.’s resident agent was Steven

Ingersoll, with a registered office address of 1514 Center Avenue, Bay City, MI 48708

and at the time of dissolution defendant’s resident agent was Deborah M. Ingersoll, with

a registered office address of 1514 Center Avenue, Bay City, MI 48708.

      20.    Upon information and belief, Defendant Steven Ingersoll (“Ingersoll or

Defendant Ingersoll”) is an adult resident of Bay County, State of Michigan.

      21.    Upon information and belief, Defendant Ingersoll and Defendant Noss,

were longtime friends and business partners or colleagues through various business



                                            5
            Case:20-80059-jwb     Doc #:1 Filed: 04/30/20   Page 6 of 35




ventures over the course of 25+ years prior to their involvement in the Grand Traverse

Academy, a public chartered school academy located in Traverse City, Michigan.

      22.    At the time the Debtor was formed in March 2014, Defendant Noss was

on the Board of Directors of Grand Traverse Academy and Defendant Ingersoll was

manager and the owner of Defendant, SSM, Inc., an entity that was operating and acting

as the manager of Grand Traverse Academy under an Educational Provider Agreement.

                            GENERAL ALLEGATIONS

    D. The Formation of and Transition to Full Spectrum Management

      23.    Upon information and belief, in mid- March of 2014, Defendant Ingersoll

and Defendant Noss, approached Traverse City State Bank n/k/a Independent Bank

(successor in interest by merger to Traverse City State Bank (hereafter the “Bank” or

“Independent Bank”) and Grand Traverse Academy(“GTA”) regarding Defendant Noss

taking over the management of GTA due to the fact that Defendant Ingersoll was in the

midst of federal criminal proceedings for tax evasion and other alleged financial related

crimes due to his financial dealings with GTA and another charter academy he was

managing and affiliated with in the Bay City area (SSMBC, LLC). At the time of those

discussions, Defendant Noss was a board member of GTA and Defendant Ingersoll was

managing GTA, through his entity Smart Schools Management, Inc. under an

Educational Provider Agreement with GTA, in which the Bank held a security interest.




                                           6
            Case:20-80059-jwb     Doc #:1 Filed: 04/30/20    Page 7 of 35




      24.    Upon information and belief, the structure and basis for Defendant Noss

taking over the management of GTA came from discussions which he had with

Defendant Ingersoll, which included entering into an Educational Provider Agreement

between FSM and GTA.

      25.    Upon information and belief, Defendant Noss submitted an email to the

GTA Board on or about March 18, 2014 advising the board members, with the guidance

and support of Defendant Ingersoll, of the plan formed between Defendant Noss and

Defendant Ingersoll, stating in pertinent part “….I have decided to form a new

management company and assume this million dollar liability to prevent this media

incident and meet our obligation. TC Bank has agreed to transfer this liability to the

new management company. Their stipulation is to release SSM’s collateralized 12%

management fee but replace it with a 9% collateralized fee in order to provide a

reasonable means of repayment ... It is imperative this be done immediately … I will

keep the same support staff in place and provide a seamless transition … It is the best

possible scenario considering the timetable and will allow for the elimination of the TC

State debt, ... and provide a seamless transition for students, parents and staff ….” (See

March 18, 2014 Noss email attached Exhibit “1”).

      26.    Upon information and belief, as part of the discussions in those meetings

with GTA and the Bank, it was represented that Defendant Ingersoll and SSM, Inc.

would have no further involvement or relationship with the Bank or GTA in order to



                                            7
              Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 8 of 35




avoid the “potentially damaging media travesty”, due to the fact that Defendant

Ingersoll was most likely going to prison and SSM, Inc. was not going to exist any

longer. Moreover, due to the alleged mishandling of public funds, all efforts would be

made to distance Defendant Ingersoll and SSM, Inc. from GTA. (See attached Exhibit

“1”).

        27.   Upon information and belief, to move forward with the designated plan,

Defendant Noss formed the Debtor and in accordance with the “plan” on March 20,

2014, Full Spectrum Management entered into a Promissory Note (“Note”) with the

Bank in the principal amount of $925,000.00, with interest accruing at a negotiated

reduced interest rate of 4% per annum, along with changed payment terms negotiated

by Defendants Noss and Ingersoll with the Bank. (A copy of the Note is attached as

Exhibit “2”).

        28.   Upon information and belief, on March 20, 2014,              Full Spectrum

Management executed a Commercial Security Agreement (“Security Agreement”)

which secured the indebtedness by all business assets, including but not limited to all

personal property, accounts receivable, inventory, machinery, equipment, chattel paper,

and other assets of Full Spectrum Management previously those of SSM, Inc. (hereafter

the “Collateral”), as set forth in the Security Agreement. (A copy of the Security

Agreement is attached as Exhibit “3”).




                                           8
             Case:20-80059-jwb      Doc #:1 Filed: 04/30/20    Page 9 of 35




      29.    Upon information and belief, on March 20, 2014, Full Spectrum

Management also pledged to the Bank, through an Assignment of Agreement as

Collateral (“Assignment”), a security interest in all its rights, title and interest in and to

the Educational Provider Agreement with Grand Traverse Academy assigned to the

Debtor on or about March 19, 2014. (See Assignment with Agreement and Amended

Agreement attached as Exhibit “4”).

      30.    Upon information and belief, as part of the negotiations related to the

assumption of the Bank debt and transitioning the Educational Provider Agreement to

the Debtor, Full Spectrum Management, Defendant Ingersoll required the release of his

personal guaranty of the SSM, Inc. Bank debt.

      31.    Upon information and belief, almost immediately upon the Debtor’s

execution of the Bank documents and the Educational Provider Agreement all monies,

assets and accounts with SSM, Inc. related to GTA were transferred and/or turned over

to the Debtor.

      32.    Upon information and belief, despite statements made to the Bank and

GTA by Defendant Noss and Defendant Ingersoll regarding Defendants Ingersoll and

SSM, Inc. distancing themselves from GTA and the monies being paid from GTA as a

management fee to the Debtor, would be ample to repay the Bank debt and other

liabilities associated with the Debtor’s operations and management of GTA, within just

a few months of operations, Defendant Noss, would start withdrawing large sums of



                                              9
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20    Page 10 of 35




money from the Debtor classifying them as “Owner’s Draws” to pay to himself and/or

directing payments from Debtor to be made to Defendant Ingersoll(or his related

entities) for “consulting fees and/or license fees” to the detriment of the Bank and the

Debtor’s other creditors.

     E. Payments to Defendant Ingersoll and the SSM Related Entities.

      33.    Upon information and belief, despite representations to the Bank and GTA,

neither Defendant Ingersoll, nor Defendant SSM, Inc. or Defendant Ingersoll’s other

related entities would have any further connection or relationship with GTA and

presumably no further monies coming from GTA would be paid to Defendants Ingersoll

or his related entities, unbeknownst to the Bank or GTA, Defendant Noss and Defendant

Ingersoll negotiated and purportedly entered into a “Technical Information License

Agreement”(hereafter “License Agreement”), to allow the Debtor to allegedly use

certain Proprietary Information defined as “certain technical information and processes

for prevention remediation and treatment of certain learning disabilities,” related to the

Debtor’s management of GTA. (See attached Exhibit “5”).

      34.    Interestingly, this alleged “License Agreement” was allegedly entered into

between the Debtor and Defendant Ingersoll owned entity “Smart Schools, Inc.” on or

about March 19, 2014, the same day as the Educational Provider Agreement was

transferred from SSM, Inc. to the newly formed Debtor, Full Spectrum Management,

Inc., but this “License Agreement” was, upon information and belief was never



                                           10
             Case:20-80059-jwb   Doc #:1 Filed: 04/30/20    Page 11 of 35




discussed or provided to the Bank or GTA for review or approval, despite requiring

payments of $150,000.00 a year to Smart Schools, Inc., a Steven Ingersoll owned entity,

using funds the Debtor was to receive under the Educational Provider Agreement from

GTA.

       35.   In March or April 2014, upon information and belief, the Debtor started

sending Defendant Ingersoll (or related individuals or affiliated entities of Defendant

Ingersoll, SSM, Inc. or SSMBC, LLC) payments under this “License Agreement”. (See

attached Exhibit “6”).

       36.   Based on the Debtor’s books and records, in March, 2014 the Debtor,

under the direction of Defendant Noss allegedly paid SSM, Inc. $5,241.94 “License

Fee” and then in the following months of April, May, June, July, August, September,

October, November and December, 2014, payments of $12,500 were paid to Defendant

Ingersoll or an Ingersoll related entity and these $12,500 monthly payments continued

thereafter from January, 2015 through sometime in April, 2016. (See attached Exhibit

6”).

       37.   Upon information and belief, the Debtor also made other payments labeled

as “consulting fees” to one or more of the Defendants Ingersoll, SSM, Inc. and/or

SSMBC, LLC from on or about April 2014 through April 2016 in varying monthly

amounts over that time period, which totaled an additional approximately $61,000 of

payments going to Defendant Ingersoll or his related or affiliated entities, despite those



                                           11
            Case:20-80059-jwb   Doc #:1 Filed: 04/30/20    Page 12 of 35




entities purportedly not having or supposed to be having any connection or relationship

to GTA. (See attached Exhibit “6”).

      38.   Despite the “License Agreement” being entered into allegedly use certain

“Proprietary Information” of Defendant Smart Schools, Inc., based on the Debtor’s

books and records, none of these licensing fees ever appeared to actually be paid to

Smart Schools, Inc., but instead were directed to whatever account Defendant Ingersoll

advised Defendant Noss to send the money to at the time.

      39.   Upon information and belief, from approximately March 2014 through

April 2016, the Debtor paid to and/or transferred to Defendants Ingersoll, SSM, Inc.,

SSMBC, LLC, SS, Inc. and/or other related individuals or affiliates of those Defendants

over $400,000 in monthly payments over approximately twenty-four plus month period

of time. (See attached Exhibit “6”). (Hereinafter all the transfers on Exhibit “6” will

be jointly referenced as the “Defendant Ingersoll/Smart School Entity Transfers”).

      40.   Interestingly, when Defendant Noss was asked under oath about the

License Agreement and whether he had advised the Bank and/or GTA that the Debtor

had entered into the License Agreement and the Debtor was going to be making

payments to Defendant Ingersoll and/or his Smart School affiliated or related entities

he advised he had not. (Mark D. Noss, Rule 2004 Examination, pages 101-105).




                                          12
             Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 13 of 35




       F. Defendant Noss Payments.

       41.   When the Debtor was established, Defendant Noss was its sole member

and as such Defendant Noss had complete control over the Debtor’s business

operations. As such, Defendant Noss proceeded to combine the Debtor’s business

operations with Defendant Full Spectrum Eyecare business operations, along with his

individual business endeavors.

       42.   Based upon the Debtor’s books and records, the lines between the different

business entities quickly became blurred, and Defendant Noss almost immediately

began using the Debtor’s monies and accounts as his personal accounts, to fund other

business operations owned by Defendant Noss and/or Defendant Noss’s personal

lifestyle.

       43.   The Debtor’s books and records reflect that Defendant Noss, began as

early as April 2014, taking “Owner’s Draws” or distributions from the Debtor’s

accounts, including during the first eight (8) months of operations from April 2014

through December 2014, Defendant Noss recorded monthly draws and/or distributions

to himself in the amount of $435,500. This included paying himself $100,000 in draws

in July, 2014 and $50,000 a month draws in August, September, October, November

and December, 2014. (See attached Exhibit “7”).

       44.   In 2015, the Debtor’s books and records show Defendant Noss recorded

monthly draws and/or distributions to himself, to pay for personal expenses or to



                                          13
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20   Page 14 of 35




support other entities owned solely by him in the approximate amount of $219,555. (See

attached Exhibit “7”).

      45.    In 2016 and thereafter, the Debtor’s books and records show Defendant

Noss recorded monthly draws and/or distributions to himself, for personal expenses or

to other entities solely owned by him in the approximate amount of $136,288. (See

attached Exhibit “7”). (Hereinafter the Owner’s Draws taken from April 2014 –

August 2018, shall be the “Defendant Noss Transfers”).

      46.    Upon information and belief, these draws and/or distributions were being

taken by Defendant Noss from the Debtor’s accounts despite the Debtor’s Member

Agreement stating under paragraph 10:

             10. Distributions. Distributions or cash or other assets of the
      Company will be made at such times and in such amounts as the Member
      may determine; provided, however, that a distribution will not be made
      if the Company would not be able to pay its debts as they become due in
      the usual course of business, or the Company’s total assets would be less
      than the sum of its total liabilities, except as permitted by the Act.
      (See attached Exhibit “8”).

    G. Defendant Noss or Noss Affiliated Entity “Loans”.

      47.    In addition, to the Owner’s draws and/or distributions being taken,

Defendant Noss also loaned money to himself and/or related or affiliated entities and/or

paid expenses and/or debts of various other M.D. Noss entities including, but not

limited, to those loans which appear on Debtor’s Schedule A/B: Assets--Real and

Personal Property(Official Form 206 A/B) , Part 11, listed as owing to the Debtor :



                                          14
               Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 15 of 35




        a) Loans receivable – Mark D. Noss, O.D., L.L.C. dba Full Spectrum Eyecare

              in the amount of $84,632.00;

        b) Loans receivable – MDN Development, LLC $99,133.00; and

        c) Loans receivable – Mark D. Noss $28,604.00.


(See Debtor’s Schedule A/B attached as Exhibit “9”). (Hereafter, these loans may

jointly be referred to as the” Noss/Noss related entity Loans” or the “Loans”).

        48.     Importantly, these Loans were being given by the Debtor at a time when

the Debtor may not have been paying its bills on time, may not have had the resources

to pay its bills on time, when the Debtor may have been insolvent, and/or the Debtor

had already incurred debt far beyond its ability to pay.

        49.     Based on the books and records of the Debtor and the Defendant Noss’s

testimony during the Rule 2004 examination, Defendant Noss as the sole member of

the Debtor, MDN and Full Spectrum Eyecare, he essentially operated the entities

interchangeably and with no boundaries, failed to maintain clear and concise books and

records regardless as to the use of funds between the Debtor, himself and his other

entities. In addition, all of the decisions as to how the monies flowed from the Debtor

to Defendant Noss and his related entities was directed and controlled by Defendant

Noss.

        50.     Upon information and belief, since the Debtor’s formation, Defendant

Noss pulled monies from the Debtor for himself or for use in his other entities, in total


                                             15
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20   Page 16 of 35




disregard for the outstanding indebtedness owed to the creditors of the Debtor, at the

time the Defendant Noss Transfers or Loans were made.

      51.    On or about August, 2017, GTA terminated the Educational Provider

Agreement with the Debtor and, upon information and belief, the Debtor did not take

any action to prevent the termination.

      52.    After the Debtor’s contract was terminated by GTA, the Debtor stopped

making payments to the Bank and its other creditors. The Debtor was sued by the Bank

on or about September 10, 2018 in the Grand Traverse County Circuit Court, Case No.

18-34597-CK, to collect on the defaulted loan.

      53.    In addition to the Bank, the Debtor also stopped paying several other

creditors who were providing services to the Debtor.

      54.    The Debtor owed the Bank, at the time of filing the bankruptcy, the amount

of $804,525.61. (See the Bank’s Proof of Claim, Claim No. 5.)

      55.    On February 19, 2019, the Debtor filed its Schedule F reflecting

approximately $120,000 in general unsecured claims of non-insider creditors as of the

Petition Date. (See Schedule F in attached Exhibit “9”).

      56.    In addition to the Bank, the Debtor owes debts to a myriad of other

unsecured creditors who provided various services to the Debtor over the course of the

Debtor’s approximately 3+ years of operations.




                                          16
            Case:20-80059-jwb      Doc #:1 Filed: 04/30/20   Page 17 of 35




      57.    The claims register reflects over a million dollars in total claims, which

were primarily unsecured claims as of the Petition Date.

    H. The Transfers.

      58.    Upon information and belief, the Defendant Ingersoll/Smart School Entity

Transfers (defined herein and see Exhibit “6”) were not disclosed to the Bank or any

other creditor of the Debtor, prior to these transfers being made.

      59.    Upon information and belief, Defendant Noss, as the sole member of the

Debtor made the decision to make the Defendant Ingersoll/Smart School Entity

Transfers from the monies received under the Educational Provider Agreement, without

advising or seeking the approval of GTA or the Bank, to the detriment of the Debtor’s

creditors and to place monies outside of the reach of the Debtor’s creditors.

      60.    Upon information and belief, under the direction of Defendant Noss, the

Debtor made the Defendant Ingersoll/Smart School Entity Transfers to whatever entity

Defendant Ingersoll directed him to pay during this twenty-four month plus period of

time and each of these transfers made at the time with the intent to hinder, delay and/or

defraud creditors of the Debtor.

      61.    Upon information and belief, the Defendant Noss Transfers (defined

herein and see Exhibit “7”) were not disclosed to the Bank or any other creditor of the

Debtor, prior to the transfers being made.




                                             17
            Case:20-80059-jwb      Doc #:1 Filed: 04/30/20   Page 18 of 35




      62.    Upon information and belief, Defendant Noss, the sole member of the

Debtor made the decision, in contradiction of the Debtor’s Member Agreement and the

Bank’s security interest in the Educational Provider Agreement payments, to pay

himself significant draws and/or make significant distributions without reason or basis

for doing so, rather than paying the Debtor’s creditors.

      63.    Upon information and belief, under the direction of Defendant Noss, the

Debtor made the Defendant Noss Transfers without consideration of and to the

detriment of the Debtor’s creditors, and to try to place such monies outside the reach of

the Debtor’s creditors.

      64.    Under Defendant Noss’s direction, the Defendant Noss Transfers caused

the Debtor to become insolvent and were made with actual intent to hinder, delay or

defraud creditors of the Debtor.


                                   COUNT I
                          MDN LOAN (AND MARK D. NOSS)

      65.    The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      66.    The Debtor, through its sole member, Defendant Noss, stated under oath

on its schedules that the Debtor loaned to Defendant MDN $99,133.00 (“MDN Loan”).




                                            18
            Case:20-80059-jwb     Doc #:1 Filed: 04/30/20   Page 19 of 35




      67.    The Debtor’s sole member is Defendant Noss, who is also the sole member

of Defendant MDN, stated under oath that the MDN Loan still remains unpaid and is

property of the Bankruptcy Estate of FSM.

      68.    MDN has failed or refused to pay the Bankruptcy Estate of FSM the money

owed which is due and payable.

      69.    The Debtor’s secured creditor, Independent Bank, has previously

demanded the Debtor to turn over all of the Bank’s collateral including the outstanding

accounts and loans receivable.

      70.    Defendant Noss, as the sole member of MDN, is also liable for repayment

of such loan as the Debtor and MDN were just a mere instrumentality of Defendant

Noss and the corporate entities were used to commit a fraud or wrong on the creditors

of the Debtor and there has been an unjust loss or injury to the Debtor and its creditors.


      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendants MDN and Noss, under Count I, jointly

and severally, in the amount of $99,133.00, plus all accrued interest, attorneys’ fees,

costs and other expenses incurred, for turnover of property of the amounts due on the

MDM Loan pursuant to 11 U.S.C. §542, along with such other and further relief as this

Court deems fair and equitable.




                                           19
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20    Page 20 of 35




                                  COUNT II
                              MARK D. NOSS – LOAN
      71.    The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      72.    The Debtor, through its sole member, Defendant Noss, stated under oath

on its schedules that the Debtor loaned to Defendant Noss $28,604.00 (“Noss Loan”).

      73.    The Debtor’s sole member Defendant Noss, stated under oath that the

Defendant Noss loan remains unpaid and is property of the Bankruptcy Estate of FSM.

      74.    Defendant Noss has failed or refused to pay the Bankruptcy Estate of FSM

the money owed which is due and payable.

      75.    The Debtor’s secured creditor, Independent Bank, previously demanded

the Debtor turn over all of the Bank’s collateral, including the outstanding accounts and

loan receivable.

      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendant Noss, Under Count II, in the amount of

$28,604.00, plus all accrued interest, attorneys’ fees, costs and other expenses incurred,

for turnover of property of the amounts due on the Noss Loan pursuant to 11 U.S.C.

§542 along with such other and further relief as this Court deems fair and equitable.




                                           20
             Case:20-80059-jwb   Doc #:1 Filed: 04/30/20    Page 21 of 35




                          COUNT III
        FULL SPECTRUM EYECARE – LOAN (AND MARK D. NOSS)
       76.   The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

       77.   The Debtor, through its sole member, Defendant Noss, stated under oath

on its schedules that the Debtor loaned to Defendant Full Spectrum Eyecare $84,632.00

(“FSE Loan”).

       78.   The Debtor’s sole member Defendant Noss, stated under oath that the Full

Spectrum Eyecare loan remains unpaid which is property of the Bankruptcy Estate of

FSM.

       79.   Full Spectrum Eyecare has failed or refused to pay the Debtor the money

owed which is due and payable.

       80.   The Debtor’s secured creditor, Independent Bank, has previously

demanded the Debtor to turn over all of the Bank’s collateral including the outstanding

accounts and loans receivable.

       81.   Defendant Noss, as the sole member of MDN, is also liable for repayment

of such loan as the Debtor and MDN were just a mere instrumentality of Defendant

Noss and the corporate entities were used to commit a fraud or wrong on the creditors

of the Debtor and there has been an unjust loss or injury to the Debtor and its creditors.

       WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendants Full Spectrum Eyecare and Mark D. Noss,

                                           21
            Case:20-80059-jwb     Doc #:1 Filed: 04/30/20   Page 22 of 35




under Count III, jointly and severally, in the amount of $84,632.00, plus all accrued

interest, attorneys’ fees, costs and other expenses incurred, for turnover of property of

the amounts due on the FSE Loan pursuant to 11 U.S.C. §542along with such other and

further relief as this Court deems fair and equitable.


                           COUNT IV
   AVOIDANCE OF FRAUDULENTLY TRANSFERRED PROPERTY
OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 544(b)(1) AND THE
  MICHIGAN UNIFORM FRAUDULENT TRANSFERS ACT, M.C.L.A. §
            566.35(1) ─ DEFENDANT MARK D. NOSS
      82.    The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      83.    Pursuant to 11 U.S.C. § 544(b)(1) the Trustee may avoid any transfer of

an interest of the Debtor in property that is voidable under applicable law by a creditor

holding an unsecured claim that is allowable under section 502 of the Bankruptcy Code

or that is not allowable only under section 502(e) of the Bankruptcy Code.

      84.    Each of the Noss Transfers constituted a transfer of property of the Debtor.

      85.    The Debtor had creditors before and at the time that it made each of the

Noss Transfers.

      86.    The Debtor did not receive reasonably equivalent value in exchange for

the Noss Transfers.

      87.    The Debtor was insolvent when each of the Noss Transfers was made.




                                            22
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20    Page 23 of 35




      88.    In the alternative, the Debtor was rendered insolvent as a result of the each

of the Noss Transfers.

      89.    By reason of the foregoing, each of the Transfers is voidable pursuant to

Michigan Uniform Fraudulent Transfers Act, M.C.L.A. § 566.35(1).


      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendant Noss in an amount to be determined that is

not less than $75,000.00, plus all additional accrued interest, attorneys’ fees, costs and

other expenses incurred, along with such other and further relief as this Court deems

fair and equitable.

                                   COUNT V
        AVOIDANCE OF FRAUDULENTLY TRANSFERRED PROPERTY
       OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 544(b)(1) AND
         THE MICHIGAN UNIFORM FRAUDULENT TRANSFERS ACT,
            M.C.L.A. § 566.34(1)(a) ─ DEFENDANT MARK D. NOSS

      90.    The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      91.    Pursuant to 11 U.S.C. § 544(b)(1) the Trustee may avoid any transfer of

an interest of the Debtor in property that is voidable under applicable law by a creditor

holding an unsecured claim that is allowable under section 502 of the Bankruptcy Code

or that is not allowable only under section 502(e) of the Bankruptcy Code.

      92.    Each of the Noss Transfers constituted transfers of property of the Debtor.




                                           23
            Case:20-80059-jwb      Doc #:1 Filed: 04/30/20   Page 24 of 35




      93.    The Debtor had creditors prior to, at the time of, and after each of the Noss

Transfers were made.

      94.    Each of the Noss Transfers was made with actual intent to hinder, delay or

defraud creditors of the Debtor.

      95.    By reason of the foregoing, each of the Noss Transfers is voidable pursuant

to Michigan’s Uniform Fraudulent Transfers Act, M.C.L.A. § 566.34(1)(a).

      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendant Noss in an amount to be determined that is

not less than $75,000.00, plus all additional accrued interest, attorneys’ fees, costs and

other expenses incurred, along with such other and further relief as this Court deems

fair and equitable.

                            COUNT VI
   AVOIDANCE OF FRAUDULENTLY TRANSFERRED PROPERTY
OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 544(b)(1) AND THE
  MICHIGAN UNIFORM FRAUDULENT TRANSFERS ACT, M.C.L.A. §
           566.34(1)(b) ─ DEFENDANT MARK D NOSS

      96.    The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      97.    Each of the Noss Transfers constituted transfers of property of the Debtor.

      98.    The Debtor had creditors prior to, at the time of, and after it made each of

the Noss Transfers.




                                            24
               Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 25 of 35




      99.      The Debtor did not receive reasonably equivalent value in exchange for

each of the Noss Transfers.

      100. On the dates of each of the Noss Transfers, the Debtor intended to incur,

or believed or reasonably should have believed that it would incur, debts beyond its

ability to pay as they became due.

      101. In the alternative, on the dates of each of the Noss Transfers, the Debtor

engaged in or was about to engage in a business or a transaction, for which the

remaining assets of the Debtor were unreasonably small in relation to the business or

transaction.

      102. By reason of the foregoing, each of the Noss Transfers is voidable pursuant

to the Michigan Uniform Fraudulent Transfer Act, M.C.L.A. § 566.34(1)(b).

      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendant Noss in an amount to be determined that is

not less than $75,000.00, plus all additional accrued interest, attorneys’ fees, costs and

other expenses incurred, along with such other and further relief as this Court deems

fair and equitable.




                                            25
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20   Page 26 of 35




                           COUNT VII
   AVOIDANCE OF FRAUDULENTLY TRANSFERRED PROPERTY
OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 544(b)(1) AND THE
  MICHIGAN UNIFORM FRAUDULENT TRANSFERS ACT, M.C.L.A. §
         566.35(1) ─ THE INGERSOLL/SSM DEFENDANTS
      103. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      104. Pursuant to 11 U.S.C. § 544(b)(1) the Trustee may avoid any transfer of

an interest of the Debtor in property that is voidable under applicable law by a creditor

holding an unsecured claim that is allowable under section 502 of the Bankruptcy Code

or that is not allowable only under section 502(e) of the Bankruptcy Code.

      105. The Defendant Ingersoll/Smart School Entity Transfers constituted a

transfer of property of the Debtor.

      106. The Debtor had creditors before and at the time that it made the Defendant

Ingersoll/Smart School Entity Transfers.

      107. The Debtor did not receive reasonably equivalent value in exchange for

the Defendant Ingersoll/Smart School Entity Transfers.

      108. The Debtor was insolvent when the Defendant Ingersoll/Smart School

Entity Transfers were made.

      109. In the alternative, the Debtor was rendered insolvent as a result of the

Defendant Ingersoll/Smart School Entity Transfers.




                                           26
             Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 27 of 35




      110. By reason of the foregoing, the Defendant Ingersoll/Smart School Entity

Transfers are voidable pursuant to Michigan Uniform Fraudulent Transfers Act,

M.C.L.A. § 566.35(1).

      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendants Steven Ingersoll, SSM Inc., SS, Inc.,

SSMBC, Inc., jointly and severally, in an amount to be determined that is not less than

$75,000.00, plus all additional accrued interest, attorneys’ fees, costs and other

expenses incurred, along with such other and further relief as this Court deems fair and

equitable.

                            COUNT VIII
   AVOIDANCE OF FRAUDULENTLY TRANSFERRED PROPERTY
OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 544(b)(1) AND THE
  MICHIGAN UNIFORM FRAUDULENT TRANSFERS ACT, M.C.L.A. §
        566.34(1)(a) ─ THE INGERSOLL/SSM DEFENDANTS

      111. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      112. Pursuant to 11 U.S.C. § 544(b)(1) the Trustee may avoid any transfer of

an interest of the Debtor in property that is voidable under applicable law by a creditor

holding an unsecured claim that is allowable under section 502 of the Bankruptcy Code

or that is not allowable only under section 502(e) of the Bankruptcy Code.

      113. The Defendant Ingersoll/Smart School Entity Transfers constituted

transfers of property of the Debtor.

                                           27
             Case:20-80059-jwb   Doc #:1 Filed: 04/30/20      Page 28 of 35




      114. The Debtor had creditors prior to, at the time of, and after it made the

Defendant Ingersoll/Smart School Entity Transfers.

      115. The Defendant Ingersoll/Smart School Entity Transfers made with actual

intent to hinder, delay or defraud creditors of the Debtor.

      116. By reason of the foregoing, the Defendant Ingersoll/Smart School Entity

Transfers are voidable pursuant to Michigan’s Uniform Fraudulent Transfers Act,

M.C.L.A. § 566.34(1)(a).


      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendants Steven Ingersoll, SSM Inc., SS, Inc.,

SSMBC, Inc., jointly and severally, in an amount to be determined that is not less than

$75,000.00, plus all additional accrued interest, attorneys’ fees, costs and other

expenses incurred, along with such other and further relief as this Court deems fair and

equitable.

                             COUNT IX
   AVOIDANCE OF FRAUDULENTLY TRANSFERRED PROPERTY
OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 544(b)(1) AND THE
  MICHIGAN UNIFORM FRAUDULENT TRANSFERS ACT, M.C.L.A. §
        566.34(1)(b) ─ THE INGERSOLL/SSM DEFENDANTS

      117. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      118. The Defendant Ingersoll/Smart School Entity Transfers constituted

transfers of property of the Debtor.

                                           28
             Case:20-80059-jwb    Doc #:1 Filed: 04/30/20    Page 29 of 35




      119. The Debtor had creditors prior to, at the time of, and after it made the

Defendant Ingersoll/Smart School Entity Transfers.

      120. The Debtor did not receive reasonably equivalent value in exchange for

the Defendant Ingersoll/Smart School Entity Transfers.

      121. On the date of the Defendant Ingersoll/Smart School Entity Transfers, the

Debtor intended to incur, or believed or reasonably should have believed that it would

incur, debts beyond its ability to pay as they became due.

      122. In the alternative, on the date of the Defendant Ingersoll/Smart School

Entity Transfers, the Debtor engaged in or was about to engage in a business or a

transaction, for which the remaining assets of the Debtor were unreasonably small in

relation to the business or transaction.

      123. By reason of the foregoing, the Defendant Ingersoll/Smart School Entity

Transfers are voidable pursuant to the Michigan Uniform Fraudulent Transfer Act,

M.C.L.A. § 566.34(1)(b).


      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendants Steven Ingersoll, SSM Inc., SS, Inc.,

SSMBC, Inc., jointly and severally, in an amount to be determined that is not less than

$75,000.00, plus all additional accrued interest, attorneys’ fees, costs and other

expenses incurred, along with such other and further relief as this Court deems fair and

equitable.


                                           29
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20    Page 30 of 35




                         COUNT X
      RECOVERY OF FRAUDULENTLY TRANSFERRED PROPERTY
      OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 550(a) ─
                  DEFENDANT MARK D. NOSS
      124. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      125. Each of the Transfers made to or for the benefit of Defendant Noss of

property of the Debtor is avoidable in its entirety pursuant to Section 544 of the

Bankruptcy Code, as set forth above.

      126. Defendant Noss was either (i) the initial transferee of each of the Transfers,

(ii) the entity for whose benefit each of the Transfers were made, or (iii) an immediate

or mediate transferee of each of the Transfers.

      127. Each of the Transfers that are avoided under Section 544 of the Bankruptcy

Code is recoverable pursuant to Section 550 of the Bankruptcy Code.

      128. Subject to potential defenses, the Trustee is entitled to recover the value of

each of the Transfers pursuant to Section 550(a) of the Bankruptcy Code from

Defendant Noss.

      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendant Noss in an amount to be determined that is

not less than $75,000.00, plus all additional accrued interest, attorneys’ fees, costs and

other expenses incurred, along with such other and further relief as this Court deems

fair and equitable.

                                           30
             Case:20-80059-jwb   Doc #:1 Filed: 04/30/20   Page 31 of 35




                          COUNT XI
      RECOVERY OF FRAUDULENTLY TRANSFERRED PROPERTY
       OR THE VALUE THEREOF PURSUANT TO 11 U.S.C. § 550(a)
              INGERSOLL/SSM ENTITY DEFENDANTS
      129. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      130. The Defendant Ingersoll/Smart School Entity Transfers made to or for the

benefit of the Ingersoll/Smart School Entity Defendants of property of the Debtor is

avoidable in its entirety pursuant to Section 544 of the Bankruptcy Code, as set forth

above.

      131. The Ingersoll/Smart School Entity Defendants were either (i) the initial

transferee of each of the Ingersoll/Smart School Entity Transfers, (ii) the entity for

whose benefit each of the Ingersoll/Smart School Entity Transfers were made, or (iii)

an immediate or mediate transferee of each of the Ingersoll/Smart School Entity

Transfers.

      132. The Ingersoll/Smart School Entity Transfers that are avoided under

Section 544 of the Bankruptcy Code are recoverable pursuant to Section 550 of the

Bankruptcy Code.

      133. Subject to potential defenses, the Trustee is entitled to recover the value of

the Ingersoll/Smart School Entity Transfers pursuant to Section 550(a) of the

Bankruptcy Code from the Ingersoll/Smart School Entity Defendants.




                                           31
             Case:20-80059-jwb    Doc #:1 Filed: 04/30/20   Page 32 of 35




      WHEREFORE, Plaintiff respectfully requests this Court to enter a money

judgment in its favor and against Defendants Steven Ingersoll, SSM, Inc., SS, Inc. and

SSMBC, Inc., jointly and severally, in an amount to be determined that is not less than

$75,000.00, plus all additional accrued interest, attorneys’ fees, costs and other

expenses incurred, along with such other and further relief as this Court deems fair and

equitable.

                           COUNT XII
      DISSALLOWANCE OF CLAIM NUMBER 7 FILED BY MARK D. NOSS


      134. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      135. Mark D. Noss has filed Claim Number 7 in this bankruptcy estate alleging

that the Debtor is obligated to Mark D. Noss for the lease of real property.

      136. Mark D. Noss has not attached any documents to support the claim against

the Debtor for the lease of real property.

      137. Plaintiff seeks disallowance of any claim, including Claim Number 7, of

Mark D. Noss against the Debtor, pursuant to 11 USC §502(d) until Mark D. Noss has

paid any amount for which he is liable under §§542, 550 and 553.

      138. Plaintiff further objects to Claim Number 7 in its entirety as such claim is

made between insiders, is not supported by past practice, is unreasonable and was a

scheme to wrongfully distribute monies from the Debtor to an insider.


                                             32
           Case:20-80059-jwb     Doc #:1 Filed: 04/30/20   Page 33 of 35




                             COUNT XIII
               DISSALLOWANCE OF CLAIM NUMBER 8 FILED BY
                        MARK D. NOSS, O.D., L.L.C.

      139. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.

      140. Mark D. Noss, O.D., L.L.C. dba Full Spectrum Eyecare has filed Claim

Number 8 in this bankruptcy estate alleging that the Debtor is obligated to Mark D.

Noss, O.D., L.L.C. dba Full Spectrum Eyecare for office sharing expenses.

      141. Mark D. Noss, O.D., L.L.C. dba Full Spectrum Eyecare has not attached

any documents to support the claim against the Debtor for the office sharing expenses.

      142. Plaintiff seeks disallowance of any claim, including Claim Number 8, of

Mark D. Noss, O.D., L.L.C. dba Full Spectrum Eyecarepursuant to 11 USC §502(d)

until Mark D. Noss, O.D., L.L.C. dba Full Spectrum Eyecare has paid any amount for

which it is liable under §§542, 550 and 553.

      143. Plaintiff further objects to Claim Number 8 in its entirety as such claim is

made between insiders, is not supported by past practice, is unreasonable and was a

scheme to wrongfully distribute monies from the Debtor to an insider.

                             COUNT XIV
               DISSALLOWANCE OF CLAIM NUMBER 9 FILED BY
                        MDN DEVELOPMENT, LLC

      144. The Trustee incorporates by reference all prior allegations contained in this

Complaint as though fully set forth herein.


                                          33
            Case:20-80059-jwb    Doc #:1 Filed: 04/30/20    Page 34 of 35




      145. MDN Development, LLC has filed Claim Number 9 in this bankruptcy

estate alleging that the Debtor is obligated to MDN Development, LLC for contribution

on a judgment entered against the Debtor and MDN Development, LLC.

      146. MDN Development, LLC has not paid any amount nor does it intend to

pay any amount due on the judgment for which contribution is requested.

      147. Plaintiff seeks disallowance of any claim, including Claim Number 9, filed

by MDN Development, LLC pursuant to 11 USC §502(d) until MDN Development,

LLC has paid any amount for which it is liable under §§542, 550 and 553.

      148. Plaintiff further objects to Claim Number 9 pursuant to 11 USC §502(e)(1)

to the extent such claim is disallowed and is contingent at the time such claim is allowed

or disallowed.


                               PRAYER FOR RELIEF
WHEREFORE, the Trustee respectfully requests and prays that:

      a)     Judgment be entered against:

                    i. Mark D. Noss and MDN Development, jointly and severally,

                       under Count I, in the amount of $99,133.00;

                   ii. Mark D. Noss, under Count II, in the amount of $28,604.00;

                  iii. Mark D. Noss and Full Spectrum Eyecare, jointly and severally,

                       under Count III, in the amount of $84,632.00, plus all accrued

                       interest, costs, expenses and attorneys’ fees;


                                            34
          Case:20-80059-jwb    Doc #:1 Filed: 04/30/20   Page 35 of 35




     b)   the Noss Transfers be avoided and that a Judgment be entered against

          Defendant Noss in an amount to be determined that is not less than

          $75,000.00, plus costs, interest, expenses and attorney fees;

     c)   the Defendant Ingersoll/Smart School Entity Transfers be avoided and that

          a Judgment be entered against Defendants, Steven Ingersoll, SSM, Inc.,

          SS, Inc. and SSMBC, Inc., jointly and severally, in an amount to be

          determined that is not less than $75,000.00, plus costs, interest, expenses

          and attorney fees;

     d)   Disallow claims against the bankruptcy estate asserted by Mark D. Noss,

          Mark D. Noss, O.D., L.L.C. dba Full Spectrum Eyecare and MDN

          Development, LLC, including but not limited to Claim Numbers 7, 8 and

          9 filed in this bankruptcy estate; and

     e)   such other and further relief against all Defendants as this Court deems

          fair, just and proper.

                                         Respectfully submitted,

                                         BEADLE SMITH, PLC

DATED: April 28, 2020                    By:     /s/ Kevin M. Smith
                                            Kevin M. Smith (P-48976)
                                            Attorneys for Trustee
                                         Business Address & Telephone:
                                            445 South Livernois, Ste. 305
                                            Rochester Hills, MI 48307
                                             (248) 650-6097
                                             Email: Ksmith@bbssplc.com

                                        35
